DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (KR 10-2016-0116297) (English equivalent US Pub 2018/0123049 is referenced in the rejection).
In re claim 1, Lee et al discloses compound 68 in claim 10, which is the same compound of claimed chemical formula 1, wherein Z1 to Z3 is N, L2 and L3 is a C6 arylene group, L1 is a single bond, Ar1 is a C6 arylene group, and A and B is at least Chemical Formula 2, where a and b is zero.
In re claims 2 and 10, Lee et al discloses wherein A and B are substituents of an asymmetric structure represented by chemical formula 2 (i.e. see at least compound 68).
In re claims 3 and 11, Lee et al discloses wherein all of Z1 to Z3 are N (i.e. see at least compound 68).
In re claims 4 and 12, Lee et al discloses Ar1 is a C6 arylene group (i.e. see at least compound 68).
In re claims 5 and 13, Lee et al discloses wherein Ar1 is at least substituent S1 (i.e. see at least compound 68).
In re claims 6 and 14, Lee et al discloses chemical formula 6 (i.e. see at least compound 68).
In re claims 7 and 15, Lee et al discloses at least chemical formula 7 (i.e. see at least compound 68).
In re claim 8, Lee et al discloses an organic electroluminescence device comprising an anode, a cathode, and one or more organic layers disposed between the anode and the cathode (i.e. see at least claims 16 and 17 and Figure 1).
In re claim 9, Lee et al discloses wherein the one or more organic layers comprises an emissive layer (i.e. see at least claims 16-18 and Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817